Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Somchai Noonsab appeals the district court’s orders dismissing his 42 U.S.C. § 1983 action and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Noonsab v. U.S. Dist. Court for the E. Dist. of N.C., No. 5:16-ct-03112-FL (E.D.N.C. Aug. 30, 2016 & Oct. 13, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED